DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[20, 16-17] change “said first terminal of said penetrating body” to “a first terminal of said penetrating body”.
[20, 17] change “said second terminal of said penetrating body” to “a second terminal of said penetrating body”.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2. 	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
The term "relatively close" (Claim 1, Line 5; Claim 5, Line 3; and Claim 20, Line 5) is a relative term which renders the claims indefinite. The term "relatively close", the metes and bounds of the term can not be determined because this limitation is not defined in the claim or specification in any way to allow an objective determination as to what range of distance is 
In addition, the term, "being relatively to" (Claim 14, Line 2), is a relative term which renders the claims indefinite. The metes and bounds of the term can not be determined because this limitation is not defined in the claim or specification in any way to allow an objective determination as to what is "being relatively to". For example, if the claim has the limitation of “said back face of said second die being relatively to said first terminal of said interlinkage” then it is unclear what properties of said back face of said second die make being relatively to said first terminal of said interlinkage. Thus, the term “being relatively to” is unclear and renders the claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2008/0136004) (hereafter Yang).
Regarding claim 1, Fig. 6 of Yang discloses a stacked package structure 600 (Fig. 6, paragraph 0039) for a chip, comprising:
a) a substrate 615 (Fig. 6, paragraph 0042) having a first surface (bottom surface of 615 in Fig. 6) and a second surface (top surface of 615 in Fig. 6) opposite thereto; 
b) a first die 612 (Fig. 6, paragraph 0042) having an active face (bottom surface of 612 in 
c) a first enclosure 617 (Fig. 6, paragraph 0042) that covers said first die 612 (Fig. 6); 
d) at least one interlinkage (609 and 608 in Fig. 6, paragraphs 0041 and 0042) that extends to said first enclosure 617 (Fig. 6) to electrically couple with said pads 611 (Fig. 6); 
e) at least one first redistribution body (horizontal portion of 606 formed on the left-hand side of 612 in Fig. 6) electrically coupled to said interlinkage (609 and 608 in Fig. 6), and being partially exposed (see first 616 from the left corner of Fig. 6 is exposed in Fig. 6) on a surface (top surface of 600 in Fig. 6) of said stacked package structure 600 (Fig. 6) to provide outer pins (first and second 616 form the left corner of Fig. 6) for electrically coupling to external circuitry (“external device” in paragraph 0043); 
f) at least one penetrating body (613, 614, and 616 formed on the right-hand side of 612 in Fig. 6) that penetrates said first enclosure 617 (Fig. 6) and said substrate 615 (Fig. 6); 
g) a second die 602 (Fig. 6, paragraph 0040) having at least one electrode electrically coupled to a first terminal (horizontal portion of 606 on the right-hand side of 612 in Fig. 6) of said penetrating body; and 
h) a second terminal (fourth 616 from the left corner of Fig. 6) of said penetrating body (horizontal portion of 606 formed on the left-hand side of 612 in Fig. 6) that is at least partially exposed on said surface (top surface of 600 in Fig. 6) of said stacked package structure 600 (Fig. 6) to provide outer pins (fourth 616 from the left corner of Fig. 6) for electrically coupling to said external circuitry (“external device” in paragraph 0043).  
Regarding claim 2, Fig. 6 of Yang further discloses the stacked package structure of 
Regarding claim 3, Fig. 6 of Yang further discloses the stacked package structure of claim 2, wherein said first redistribution body (horizontal portion of 606, 613, 614, and 616 formed on the left-hand side of 612 in Fig. 6) comprises:
a) a first portion (horizontal portion of 606 and portion of 613 form in 607 on the left-hand side of 612 in Fig. 6) that extends from said surface of said first enclosure to said interlinkage and electrically couples to said interlinkage;
b) a second portion (portion of 613 form in 617 on the left-hand side of 612 in Fig. 6) extending from a surface of said first enclosure to a second surface of said substrate; and
c) a third portion (first 616 form the left corner of Fig. 6) extending on said second surface of said substrate, wherein said first portion (horizontal portion of 606 and portion of 613 form in 607 on the left-hand side of 612 in Fig. 6) of said first redistribution body extends to said first portion 608 (Fig. 6) of said interlinkage and is electrically coupled to said interlinkage, said third portion of said first redistribution is partially exposed on said surface (top surface of 600 in Fig. 6) of said stacked package structure, to provide outer pins for electrically coupling to said external circuitry, 
said penetrating body (horizontal portion of 606, 613, 614, and 616 formed on the right-hand side of 612 in Fig. 6) comprises a first terminal (horizontal portion of 606 and portion of 613 form in 607 on the right-hand side of 612 in Fig. 6) that extends on said surface of said first enclosure, a second terminal (fourth 616 form the left corner of Fig. 6) that extends on said second surface of said substrate, and a mid-section (portion of 613 form in 617 on the right-hand side of 612 in Fig. 6) that extends from said surface of said first enclosure to said second 
Regarding claim 4, Fig. 6 of Yang further discloses the stacked package structure of claim 3, wherein:
a) said active face (bottom surface of 612 in Fig. 6) of said second die 612 (Fig. 6) faces toward said first enclosure 617 (Fig. 6), and at least one electrode 604 (Fig. 6, paragraph 0040) of said second die is electrically coupled to said first terminal (horizontal portion of 606 and portion of 613 form in 607 on the right-hand side of 612 in Fig. 6) of said penetrating body through conductive bumps (vertical portion of 606 contacting 604 in Fig. 6); and
b) at least one electrode 604 (Fig. 6) on said second die is electrically coupled to said first portion 608 (Fig. 6) of said interlinkage through said conductive bumps.
Regarding claim 6, Fig. 6 of Yang further discloses the stacked package structure of claim 3, wherein said interlinkage (609 and 608 in Fig. 6), said first terminal (horizontal portion of 606 and portion of 613 form in 607 on the right-hand side of 612 in Fig. 6) and said mid-section (portion of 613 form in 617 on the right-hand side of 612 in Fig. 6) of said penetrating body, said first (horizontal portion of 606 and portion of 613 form in 607 on the left-hand side of 612 in Fig. 6) and said second portions (portion of 613 form in 617 on the left-hand side of 612 in Fig. 6) of said first redistribution body are formed by a patterned first conducting layer (609, 608, horizontal portion of 606, 613, 614, and 616 in Fig. 6) comprising a first portion (portion of 608 formed in 607, horizontal portion of 606, and portion of 613 formed in 607 in Fig. 7) that extends above said first enclosure, a second portion (portion of 608 formed in 617 and 609 in Fig. 6) that extends from said surface of said first enclosure to said pad 611 (Fig. 6), and a third portion (614 and 616 in Fig. 6) that extends from said surface of said first enclosure to said second surface of said substrate.
Regarding claim 10, Fig. 6 of Yang further discloses the stacked package structure of claim 3, wherein said outer pins (first and second 616 form the left corner of Fig. 6) are formed by a patterned third conducting layer comprising a third metal (“contact pads (UBM)” in 
Regarding claim 11, Fig. 6 of Yang further discloses the stacked package structure of claim 3, further comprising a second enclosure 601 (Fig. 6, paragraph 0040) that covers said second die 602 (Fig. 6, paragraph 0040).  
Regarding claim 12, Fig. 6 of Yang further discloses the stacked package structure of claim 2, further comprising:
a) a second enclosure (603, 605, and 607 in Fig. 6, paragraph 0040) that covers said interlinkage (609 and 608 in Fig. 6);
b) said penetrating body (horizontal portion of 606, 613, 614, and 616 formed on the right-hand side of 612 in Fig. 6) having a first terminal (portion of first 616 form the left corner of Fig. 6 not formed in 615) that extends on said second surface (top surface of 615 in Fig. 6) of said substrate, a second terminal (portion of 613 formed in 607 and horizontal portion of 606 formed on the right-hand side of 612 in Fig. 6) having a first portion (portion of 613 formed in 607 formed on the right-hand side of 612 in Fig. 6) that extends on said surface of said second enclosure (607 and 603 in Fig. 6) and a second portion (horizontal portion of 606 on the right-hand side of 612 in Fig. 6) that extends to the inside of said second enclosure, and a mid-section (portion of 616 formed in 615, 614, and portion of 613 formed in 617 formed on the right-hand side of 612 in Fig. 6) that extends from said second terminal of said penetrating body to said second surface of said substrate;
c) said first redistribution body (horizontal portion of 606, 613, 614, and 616 formed on the left-hand side of 612 in Fig. 6) comprises a first portion (613, 614, and 616 formed on the left-hand side of 612 in Fig. 6) that extends on said surface of said second enclosure (607 and 603 in Fig. 6), and a second portion (horizontal portion of 606 on the left-hand side of 612 in Fig. 6) that extends to the inside of said second enclosure and is electrically coupled to said interlinkage; and
d) said first portion (616 in Fig. 6) of said first redistribution is partially exposed on said 
Regarding claim 13, Fig. 6 of Yang further discloses the stacked package structure of claim 12, wherein said active face (top surface of 612 in Fig. 6) of said second die 612 (Fig. 6) faces toward said second surface (top surface of 615 in Fig. 6) of said substrate, and at least one electrode 604 (Fig. 6, paragraph 0040) on said second die is electrically coupled to said first terminal of said penetrating body via conductive bumps (vertical portion of 606 contacting 604 in Fig. 6).
Regarding claim 15, Fig. 6 of Yang further discloses the stacked package structure of claim 12, wherein at least one second terminal (portion of 613 formed in 607 and horizontal portion of 606 formed on the right-hand side of 612 in Fig. 6) of said penetrating body extends to said first portion (613, 614, and 616 formed on the left-hand side of 612 in Fig. 6) of said first redistribution body to electrically couple (see Fig. 6, wherein first 616 and fourth 616 from the left corner of Fig. 6 are electrically connected by 615) to said first redistribution body.
Regarding claim 16, Fig. 6 of Yang further discloses the stacked package structure of claim 12, wherein:
a) said mid-section (portion of 616 formed in 615, 614, and portion of 613 formed in 617 formed on the right-hand side of 612 in Fig. 6) of said penetrating body comprises a first portion (portion of 613 formed in 617 formed on the right-hand side of 612 in Fig. 6) that extends on said surface of said first enclosure and a second portion (portion of 616 formed in 615 and 614 formed on the right-hand side of 612 in Fig. 6) that extends to said second surface (top surface of 615 in Fig. 6) of said substrate, said mid-section of said penetrating body and said interlinkage (609 and 608 in Fig. 6) being formed by patterned first conducting layer (609, 608, horizontal portion of 606, 613, 614, and 616 in Fig. 6), said patterned first conducting layer comprises a first portion (portion of 613 formed in 617, 614, and 616 in Fig. 6) that extends on said first enclosure, a second portion (609 and 608 in Fig. 6) that extends from said surface of 
b) said patterned first conducting layer comprises a first metal layer 614 (Fig. 6) and a second metal layer 613 (Fig. 6) disposed on said first metal layer.
Regarding claim 17, Fig. 6 of Yang further discloses the stacked package structure of claim 12, wherein said second terminal (fourth 616 from the left corner of Fig. 6) of said penetrating body and said first redistribution body (horizontal portion of 606, 613, 614, and 616 formed on the left-hand side of 612 in Fig. 6) are formed by a patterned second conducting layer (horizontal portion of 606, 613, and 614 formed on the left-hand side of 612 and the left most 616 in Fig. 6), said second conducting layer comprising a first portion (portion of 613 form in 617 and 614 formed on the left-hand side of 612 in Fig. 6) that extends on said surface of said second enclosure (603, 605, and 607 in Fig. 6), and a second portion (horizontal portion of 606 and portion of 613 formed in 607 in Fig. 6) that extends to the inside of said second enclosure.
Regarding claim 18, Fig. 6 of Yang further discloses the stacked package structure of claim 17, wherein:
a) said patterned second conducting layer (horizontal portion of 606, 613, and 614 formed on the left-hand side of 612 and the left most 616 in Fig. 6) comprises a third metal layer 613 (Fig. 6) and a fourth metal layer 614 (Fig. 6) disposed on said third metal layer, and a solder layer (right most 616 in Fig. 6) disposed on said surface of said fourth metal layer; and
b) said patterned second conducting layer (horizontal portion of 606, 613, and 614 formed on the left-hand side of 612 and the left most 616 in Fig. 6) further comprises a thicker layer (horizontal portion of 606) under said third metal layer 613 (Fig. 6), wherein said thicker layer extends on said surface of said second enclosure (603, 605, and 607 in Fig. 6).
Regarding claim 19, Fig. 6 of Yang further discloses the stacked package structure of claim 12, wherein said first terminal (horizontal portion of 606 on the right-hand side of 612 in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 6 of Yang et al. (US 2008/0136004) (hereafter Yang), in view of Fig. 10 of Yang.
Regarding claim 5, Fig. 6 of Yang discloses the stacked package structure of claim 3, however Fig. 6 of Yang does not disclose a) said second die comprises a back face and an active face opposite thereto, said back face of said second die being relatively close to and above said first portion of said interlinkage, and at least one electrode on said active face of said second die being electrically coupled to said first terminal of said penetrating body via conductive wires; and 
b) at least one electrode on said active face is electrically coupled to said first portion of said interlinkage.  
Fig. 10 of Yang discloses a) said second die 1012 (Fig. 10, paragraph 0065) comprises a back face (top surface of 1012 in Fig. 10) and an active face (bottom surface of 1012 in Fig. 10) opposite thereto, said back face (top surface of 1012 in Fig. 10) of said second die being relatively close to and above said first portion of said interlinkage 1006 (Fig. 10), and at least one electrode 1011 (Fig. 10, paragraph 0066) on said active face of said second die being electrically coupled to said first terminal of said penetrating body (1014, 1026, and 1029 in Fig. 
b) at least one electrode 1011 (Fig. 10) on said active face is electrically coupled to said first portion of said interlinkage 1006 (Fig. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fig. 6 of Yang to include a) said second die comprises a back face and an active face opposite thereto, said back face of said second die being relatively close to and above said first portion of said interlinkage, and at least one electrode on said active face of said second die being electrically coupled to said first terminal of said penetrating body via conductive wires; and b) at least one electrode on said active face is electrically coupled to said first portion of said interlinkage, as taught by Fig. 10 of Yang, since the chips/die (Yang, paragraph 0070) may be connected with an external device or PCB by solder balls through via. 
Regarding claim 14, Fig. 6 of Yang discloses the stacked package structure of claim 12, however Fig. 6 of Yang does not disclose said second die comprises a back face and an active face opposite thereto, said back face of said second die being relatively to said first terminal of said interlinkage, and at least one electrode on said active face of said second die being electrically coupled to said first terminal of said penetrating body via conductive wires.  
Fig. 10 of Yang discloses said second die 1012 (Fig. 10, paragraph 0065) comprises a back face (top surface of 1012 in Fig. 10) and an active face (bottom surface of 1012 in Fig. 10) opposite thereto, said back face (top surface of 1012 in Fig. 10) of said second die being relatively to said first terminal of said interlinkage 1006 (Fig. 10), and at least one electrode 1011 (Fig. 10, paragraph 0066) on said active face (bottom surface of 1012 in Fig. 10) of said second die 1012 (Fig. 10) being electrically coupled to said first terminal of said penetrating body (1014, 1026, and 1029 in Fig. 10) via conductive wires 1009 (Fig. 10, paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fig. 6 of Yang to include said second die . 


Claims 1, 2, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0103488) (hereafter Chen), in view of Abdul Razak (US 2013/0087910) (hereafter Abdul).
Regarding claim 1, Chen discloses a stacked package structure for a chip, comprising:
a) a substrate 44 (Fig. 10, paragraph 0012) having a first surface (top surface of 44 in Fig. 10) and a second surface (bottom surface of 44 in Fig. 10) opposite thereto; 
b) a first die 24 (Fig. 10, paragraph 0015) having an active face (top surface of 24 in Fig. 10) and a back face (bottom surface of 24 in Fig. 10) opposite thereto, wherein said first die 24 (Fig. 10) is arranged above said first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), said back face (bottom surface of 24 in Fig. 10) of said first die 24 (Fig. 10) is relatively close to said first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), and said active face (top surface of 24 in Fig. 10) of said first die 24 (Fig. 10) comprises pads (portion of 54 formed in the bottom layer of 52 contacting the first die 24 in Fig. 10, paragraph 0016); 
c) a first enclosure (40 and 52 in Fig. 10, paragraphs 0011 and 0016) that covers said first die 24 (Fig. 10); 
d) at least one interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10, paragraph 0016) that extends to said first enclosure (40 and 52 in Fig. 10, paragraphs 0011 and 0016) to electrically couple with said pads (portion of 54 formed in the bottom layer of 52 contacting the 
e) at least one first redistribution body (second 28 and second 46 from the left corner of Fig. 10, and portions of 42 connecting the second 28 and the second 46 from the left corner of Fig. 10) electrically coupled to said interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10, paragraph 0016), and being partially exposed (see second 46 from the left corner of Fig. 10 is exposed in Fig. 10) on a surface (bottom surface of 66 in Fig. 10) of said stacked package structure 66 (Fig. 10) to provide outer pins 46 (Fig. 10); 
f) at least one penetrating body (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10, the first 28 and the first 46 from the left corner of Fig. 10, and portions of 42 connecting the first 28 and the first 46 from the left corner of Fig. 10) that penetrates said first enclosure (40 and 52 in Fig. 10) and said substrate 44 (Fig. 10); 
g) a second die 60 (Fig. 10, paragraph 0018) having at least one electrode (electrode of 60 contacting 62 in Fig. 10) electrically coupled to a first terminal (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10) of said penetrating body; and 
h) a second terminal (first 46 from the left corner of Fig. 10) of said penetrating body (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10, the first 28 and the first 46 from the left corner of Fig. 10, and portions of 42 connecting the first 28 and the first 46 from the left corner of Fig. 10) that is at least partially exposed on said surface of said stacked package structure.  
Chen does not disclose provide outer pins for electrically coupling to external circuitry; and 
provide outer pins for electrically coupling to said external circuitry. 
Abdul discloses provide outer pins (134, 131, 144 and 141 in Fig. 2A, paragraphs 0021-0022) for electrically coupling to external circuitry (231 and 232 in Fig. 2A, paragraph 0032); and 
provide outer pins (134, 131, 144 and 141 in Fig. 2A) for electrically coupling to said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to provide outer pins for electrically coupling to external circuitry; and provide outer pins for electrically coupling to said external circuitry, as taught by Abdul, since first contact stacks (Abdul, paragraph 0017) that include larger area (and thus larger perimeter) die pads, larger vias and larger UBM pads that include larger solder bumps that can be used for power supply connections.
Regarding claim 2, Chen further discloses the stacked package structure of claim 1, wherein said interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10) comprises a first portion (portion of 54 formed in the top layer of 52 in Fig. 10) that extends (see Fig. 10, wherein the portion of 54 formed in the top layer of 52 extends on a top surface of the middle layer of 52 in Fig. 10) on a surface of said first enclosure (40 and 52 in Fig. 10), and a second portion (portion of 54 formed in the middle layer of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10) in said first enclosure and that extends to a corresponding pad.
Regarding claim 20, Chen discloses a method of making a stacked package structure, the method comprising: 
a) providing a substrate 44 (Fig. 10, paragraph 0012); 
b) arranging a first die 24 (Fig. 10, paragraph 0015) on a first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), wherein said first die 24 (Fig. 10) comprises an active face (top surface of 24 in Fig. 10) and a back face (bottom surface of 24 in Fig. 10) opposite thereto, said back face (bottom surface of 24 in Fig. 10) of said first die is relatively close to said first surface (top surface of 44 in Fig. 10) of said substrate 44 (Fig. 10), and said active face (top surface of 24 in Fig. 10) of said first die comprises pads (portion of 54 formed in the bottom layer of 52 contacting the first die 24 in Fig. 10, paragraph 0016); 
c) forming a first enclosure (40, bottom layer of 52, middle layer of 52, and top layer of 
d) forming at least one interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10, paragraph 0016) that extends to the inside of said first enclosure (40 and 52 in Fig. 10, paragraphs 0011 and 0016) and is electrically coupled to said pads (portion of 54 formed in the bottom layer of 52 contacting the first die 24 in Fig. 10, paragraph 0016); Page 23Docket No.: 
 
e) forming at least one first redistribution body (second 28 and second 46 from the left corner of Fig. 10, and portions of 42 connecting the second 28 and the second 46 from the left corner of Fig. 10), and electrically coupling said first redistribution body to said interlinkage (portion of 54 formed in the middle and top layers of 52 contacting the bottom layer of 52 which contacting the first die 24 in Fig. 10, paragraph 0016), wherein said first redistribution body (second 28 and second 46 from the left corner of Fig. 10, and portions of 42 connecting the second 28 and the second 46 from the left corner of Fig. 10) is partially exposed (see second 46 from the left corner of Fig. 10 is exposed in Fig. 10) on said surface (bottom surface of 66 in Fig. 10) of said stacked package structure 66 (Fig. 10);
 f) forming at least one penetrating body (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10, the first 28 and the first 46 from the left corner of Fig. 10, and portions of 42 connecting the first 28 and the first 46 from the left corner of Fig. 10) that penetrates said first enclosure (40 and 52 in Fig. 10) and said substrate 44 (Fig. 10); and 
g) electrically coupling at least one electrode (electrode of 60 contacting 62 in Fig. 10) on said second die 60 (Fig. 10, paragraph 0018) to said first terminal (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10) of said penetrating body (portions of 54 connecting first 62 and first 28 from the left corner of Fig. 10, the first 28 and the first 46 from the left corner of Fig. 10, and portions of 42 connecting the first 28 and the first 46 from the left corner of Fig. 10), wherein said second terminal (first 46 from the left corner of Fig. 10) of said 
Chen does not disclose e) provide outer pins for electrically coupling to external circuitry; and 
g) provide outer pins for electrically coupling to said external circuitry. 
Abdul discloses e) provide outer pins (134, 131, 144 and 141 in Fig. 2A, paragraphs 0021-0022) for electrically coupling to external circuitry (231 and 232 in Fig. 2A, paragraph 0032); and 
g) provide outer pins (134, 131, 144 and 141 in Fig. 2A) for electrically coupling to said external circuitry (231 and 232 in Fig. 2A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to provide outer pins for electrically coupling to external circuitry; and provide outer pins for electrically coupling to said external circuitry, as taught by Abdul, since first contact stacks (Abdul, paragraph 0017) that include larger area (and thus larger perimeter) die pads, larger vias and larger UBM pads that include larger solder bumps that can be used for power supply connections.

Allowable Subject Matter
1. 	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 7 would be allowable because a closest prior art, Yang et al. (US 2008/0136004), discloses a first die 612 (Fig. 6, paragraph 0042); a first enclosure 617 (Fig. 6, paragraph 0042) that covers said first die 612 (Fig. 6); at least one first redistribution body (horizontal portion of 606 formed on the left-hand side of 612 in Fig. 6) electrically coupled to said interlinkage (609 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813